hON REHEARING GRANTED
The rehearing is granted with the following comments.
“This Court notes that we do not know how much the trial court awarded in each category of damages. While we agree that there are medicals in evidence that are clearly not related to the accident in question, this Court is unable to determine if the trial court awarded the total medicals presented, or excised those amounts that were unrelated. Likewise, we cannot determine what the trial court awarded for lost earnings, if it awarded anything at all. We are, therefore, not in a position to reduce any one element of damages. This quandary in which we are placed, however, must be addressed by the legislature by changing the rules of civil procedure to prohibit trial court’s from rendering lump sum awards.”
/s/ David S. Gorbaty DAVID S. GORBATY, Judge
/s/ Edwin A. Lombard EDWIN A. LOMBARD, Judge
/s/ Cannizzaro, J., concurs in part LEON A. CANNIZZARO, JR., Judge